Citation Nr: 0942545	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO that, in 
pertinent part, denied the Veteran's claim for a rating in 
excess of 10 percent for osteoarthritis of the left knee.

In January 2007, the RO denied service connection for 
neurological impairment of the left leg (foot drop) as 
secondary to service-connected osteoarthritis of the left 
knee.  The Veteran filed a notice of disagreement as to that 
decision in January 2007, and the RO furnished him a 
statement of the case (SOC) in June 2007.  However, inasmuch 
as no substantive appeal was thereafter received within the 
prescribed time period, the RO closed the appeal.  See 
38 U.S.C.A. §§ 7105(d), 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  The only issue developed for the Board's present 
consideration is as set forth above, on the title page.


FINDINGS OF FACT

1.  The Veteran suffers from a non-service-connected 
neurologic disorder that is manifested, in part, by 
instability, incoordination, and fatigue in the left lower 
extremity.

2.  The Veteran has limited extension in his left knee; it is 
at least as likely as not that a portion of that impairment 
can be attributed to pain associated with service-connected 
osteoarthritis.

3.  The Veteran is able to flex his left knee to at least 90 
degrees; his service-connected disability is not manifested 
by ankylosis, malunion or nonunion of the tibia or fibula, 
genu recurvatum, or frequent episodes of locking or effusion.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an additional, separate 10 
percent rating for limitation of extension of the left knee 
have been satisfied; no increased evaluation is otherwise 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an evaluation in excess of 10 percent for 
service-connected osteoarthritis of his left knee.  His 
complaints include pain, weakness, limited motion, and 
instability.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in May 2005 and June 2008, the RO informed the 
Veteran that, in evaluating his claim for increase, it would 
consider evidence of the nature and symptoms of his 
condition; the severity and duration of his symptoms; and the 
impact of his condition and symptoms on employment.  He was 
provided the range-of-motion criteria under which his 
disability was to be evaluated, and was notified of the 
manner in which disability ratings are assigned.  Examples of 
the types of evidence he could submit were also provided.  
Although the totality of the notice was not provided until 
after the Veteran's claim was initially adjudicated, the 
claim was subsequently re-adjudicated in an August 2008 
supplemental SOC, thereby correcting any defect in the timing 
of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's available service 
treatment records have been obtained, as have records of 
relevant post-service private and VA medical treatment.  He 
has also been examined.  Inasmuch as the reports of the 
examinations contain the range-of-motion and other data 
necessary to the proper evaluation of his disability, the 
Board finds the examinations adequate.

During a VA examination conducted in June 2005, it was noted 
that the Veteran had been in receipt of disability benefits 
from the Social Security Administration (SSDI) since 1994.  
The records associated with that award have not been 
procured.  However, in a case such as this, it is the present 
level of disability that is of primary concern.  See, e.g., 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the 
Board's view, the records associated with the 1994 award are 
too dated to be of any utility in assessing the current level 
of the Veteran's disability.  No further development action 
is necessary.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2009).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2009).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations 
such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2009) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the United States Court of 
Appeals for Veterans Claims (Court) in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There, the Court noted that 
the VA examination relied upon to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination, without accounting for 
factors enumerated in 38 C.F.R. § 4.40.  The Court cited the 
case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to 
effectuate that requirement, the Court explained that when 
the pertinent diagnostic criteria provide for a rating a 
disability on the basis of loss of range of motion, 
determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
normal range of motion in the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2009).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for 
genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) 
(separate ratings for limitation of flexion and extension of 
the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 
1998) (separate ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) 
(to the same effect).  However, the combined evaluation for 
the affected leg cannot exceed the rating for amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2009).

In the present case, the record shows that the RO established 
service connection for internal derangement of the Veteran's 
left knee in January 1979.  The disability was originally 
evaluated as zero percent disabling.  In March 1995, the 
service-connected condition was recharacterized as traumatic 
arthritis.  Based on X-ray evidence of degenerative changes 
and findings of limitation of flexion, the rating was 
increased to 10 percent, effective from June 1994.

The Veteran has undergone three VA orthopedic examinations in 
connection with the present appeal; in June 2005, August 
2006, and April 2008.  The reports of those examinations, and 
the reports of several other examinations and 
electrodiagnostic tests, past and present, show that he 
suffers from a comorbid neurologic disorder that affects the 
function his left lower extremity.  That disorder has not 
been service-connected.  See discussion, Introduction, supra.

Following a review of the evidence in this case, the Board 
finds support for the assignment of an additional, separate 
10 percent rating for limitation of extension of the left 
knee.  The evidence, including the report of the most recent 
examination in April 2008, shows that he is able to achieve 
full extension of the knee.  However, it is clear from the 
report that he is able to so only after several tries, and 
with considerable difficulty, and that he has additional 
limitations with weight bearing.  Under the circumstances, 
and taking into consideration his complaints of pain, the 
Board is satisfied that the criteria for an additional, 
separate 10 percent rating for limitation of extension have 
been satisfied.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2009).

The preponderance of the evidence is against the assignment 
of a higher rating, however.  Although it was noted on two 
occasions (in June 2005 and April 2008) that the Veteran was 
able to extend his left knee to only 40 degrees with a two-
pound weight attached to his ankle, the examiner who 
conducted the examination in June 2005 concluded that the 
Veteran's difficulties with extension were due, in part, to 
fatigue and incoordination attributable to his non-service-
connected neurological disorder.  None of the evidence 
contemporaneous with the current claim shows that flexion in 
the knee has ever been found to be limited to more than 90 
degrees, whether by pain or otherwise.  The knee is clearly 
not ankylosed, and he is not shown to suffer from any 
service-connected malunion or nonunion of the tibia or 
fibula, or genu recurvatum.  Nor is there evidence of 
frequent episodes of locking or effusion.  The 10 percent 
rating potentially available under Diagnostic Code 5259 
cannot be combined with ratings for limitation of motion 
since both are premised, in part, on pain, see 38 C.F.R. 
§ 4.14 (2009), and the physician who examined the Veteran in 
April 2008 opined that any apparent instability of the knee 
was more likely attributable to the comorbid neurological 
problem, and not to service-connected osteoarthritis.  

In evaluating this claim, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
It is the Board's conclusion, however, that the Veteran's 
left knee disability has never been manifested by limitation 
of flexion more than 10 percent disabling, or limitation of 
extension more than 10 percent disabling, since the time that 
the underlying claim for increase was filed.  A "staged 
rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's service-connected disability 
picture, characterized by symptoms pain and limited motion, 
is fully contemplated by the schedular rating criteria.  
There is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  See, 
e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An additional, separate 10 percent rating is granted for 
limitation of extension of the left knee, subject to the law 
and regulations governing the award of monetary benefits; no 
increased evaluation is otherwise warranted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


